Citation Nr: 1742711	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a thoracolumbar disability and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for right shin splints.

5.  Entitlement to service connection for left shin splits.

6.  Entitlement to service connection for a left knee injury.

7.  Service connection for a throat disability.

8.  Entitlement to an initial compensable evaluation for a left fourth finger scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran, and J.S., observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from October 1991 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Board notes that the Veteran previously filed a claim for entitlement to service connection for low back pain in April 1996, which was denied in a November 1996 rating decision because no lumbar spine disability was found within a July 1996 VA examination.  The Veteran did not submit a timely notice of disagreement to the November 1996 rating decision, and no evidence addressing the claim was received within one year of the decision.  See Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007).  For these reasons, the denial of service connection for low back pain in November 1996 became final.  While the RO reopened the current claim of service connection for a low back disability and decided that claim on the merits in an April 2013 statement of the case, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of previously denied claims. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge during an October 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.  At the hearing, the Veteran indicated he would be submitting additional evidence in support of his claims and would be waiving RO jurisdiction over the evidence.  Indeed, he did submit additional evidence which was considered in the following decision.  38 U.S.C.A. § 7105(e)(1) (West 2014).

Although the Veteran initially claimed service connection for a low back disability, it appears that he is also pursuing service connection for a "middle back" disability.  The record demonstrates that the scope of this claim should be construed more broadly as a thoracolumbar disability.  See Clemons v. Shinseki, 23 Vet. App. 1(2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board has recharacterized the issue accordingly.  

The issues of entitlement to service connection for a thoracolumbar disability, bilateral hearing loss and a throat disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO denied service connection for low back pain.

2.  Evidence received since the November 1996 rating decision is new and material, sufficient to reopen a claim of service connection for a low back disability.

3.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to service.

4.  The Veteran's currently diagnosed right shin splints were not incurred in or caused by active service.

5.  The Veteran's currently diagnosed left shin splints were not incurred in or caused by active service.

6.  The Veteran's currently diagnosed left knee strain was not incurred in or caused by active service.

7.  A left fourth finger scar, shown to be linear and superficial and affecting an area of at least 3.5 centimeters in length, is not shown to be painful or unstable, and does not result in limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision which denied service connection for low back pain is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the November 1996 rating decision is new and material to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).

3.  In resolving all benefit if the doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for right shin splints have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for left shin splints have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection for a left knee injury have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for a compensable rating for a left fourth finger scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in September 2012 which met the VCAA notice requirements with respect to the claim of reopening service connection for a back disability, and to service connection for tinnitus, right shin splints, left shin splints, a left knee injury and a left forth finger scar.  Id.  Because the appeal for a compensable rating for a left fourth finger scar stems from the initial grant of service connection, additional notice was not required in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes lay statements and a VA examination.  A VA examination was provided in October 2012 to address the claims on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
 § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for low back pain in an unappealed November 1996 rating decision.  In that decision, the RO found that the Veteran did not provide evidence of a permanent residual or chronic disability.  The RO found that although service treatment records show complaints of low back pain in August 1993, March 1994 and May 1995, the Veteran did not have a current disability to establish service connection. 

The Veteran did not appeal the November 1996 rating decision and no relevant medical evidence addressing that issue was received within one year of notice of the denial; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2016).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has a currently diagnosed back disability.

New evidence received subsequent to the November 1996 rating decision pertinent to the appeal to reopen service connection for a low back disability includes private treatment records, VA treatment records and examinations, lay statements and testimony.  Private treatment records identify current back diagnoses and treatment.  Medical records dated in December 2013 from Energy Spinal Centers shows diagnoses of thoracic spinal stenosis, lumbar spinal stenosis, and lumbar radiculitis upon physical examination and MRI testing.  See March 2017 private treatment records.  In June 2014, the Veteran was diagnosed with displacement of lumbar intervertebral disc without myelopathy, sciatica, and subluxation/nonallopathic lesion of the thoracic region by physical examination and x-ray imaging.  See January 2015 private treatment records.  The Veteran sought chiropractic treatment at Diagnostic Chiropractic in 2014 and 2015.  See January 2015 private treatment records.  VA treatment records dated December 2016 show the Veteran received a caudal epidural steroid injection to treat various diagnoses of the spine, to include chronic low back pain, lumbar radiculopathy, lumbar foraminal stenosis, and lumbar disc bulging.  See March 2017 VA treatment records.  An October 2012 VA examination shows a diagnosis of lumbar spondylosis.

Because the Veteran is shown to have a current disability of the low back, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for the Veteran's low back disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2016).  The Board finds, however, that a remand for additional development is necessary to address service connection for a thoracolumbar spine disability prior to rendering a decision on the appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for Tinnitus

In an October 2016 Travel Board hearing, the Veteran testified that he experienced ringing in his ears in service which he believes is related to his exposure to acoustic trauma while working as a cannon crewman.  The Veteran thus contends that his currently diagnosed tinnitus had its onset in service and has been present since service separation.  After review all the lay and medical evidence, including the Veteran's statements, the Board finds, in resolving all benefit of the doubt in the Veteran's favor, that tinnitus was incurred in service.

As a preliminary matter, the Board finds that the Veteran has currently diagnosed tinnitus.  See October 2012 VA examination report.

The Board also finds that the Veteran experienced acoustic trauma in service.  During an October 2016 Travel Board hearing, the Veteran testified that he was exposed to loud noise during his entire four years of service working as a cannon crewman.  He indicated that he was only given foam inserts for his ears during this time.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of "Cannon Crewmember."  Service treatment records show the Veteran was examined for hearing loss in February 1993 while in service, where it was noted that he used triple flange ear plugs and was "routinely exposed to hazardous noise."  

The Board finds that the Veteran had some degree of post-service occupational noise exposure with the use of hearing protection.  During the October 2016 Travel Board hearing, the Veteran reported a post-service history of working as a law enforcement officer, which requires gun qualification at a shooting range.  He testified that he uses double ear protection at the shooting range, specifically foam ear plugs and ear muffs, and that the weapons he fired in service were much louder than the weapons he fires with law enforcement.

The Board finds that tinnitus is shown to have been incurred in service.  The Veteran has credibly identified the onset of tinnitus in service during the October 2016 Travel Board hearing.  While the Veteran, during an October 2012 VA examination, indicated the onset of his tinnitus was around 1997, just over two years after service separation, he later stated, during the October 2016 hearing, that 1997 was the date when he began seeking treatment and that his the ringing in his ears was not as bad in service as it was currently at that time.  The October 2012 VA examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's diagnosed tinnitus without resorting to speculation because the diagnosis of tinnitus is based on subjective factors only, and that there was no readily available objective methods to confirm the presence or absence of tinnitus.  The examiner continued to state that there were no objective factors on examination for which the etiology of tinnitus could be attributed.  The Board notes, however, that the Veteran is competent and credible to identify the onset of tinnitus in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).  Therefore, given the Veteran's competent and credible testimony, and in resolving all benefit of the doubt in favor of the Veteran, the Board finds that tinnitus had its onset in service.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted.

Entitlement to Service Connection for Right and Left Shin Splints

The Veteran contends that his right and left shin splints are etiologically related to service.  Upon review of all the lay and medical evidence of record, the Board finds that currently diagnosed right and left shin splints were not incurred in or caused by an event or injury in service.

Service treatment records do not include complaints of, treatment for or a diagnosis of shin splints of either the right or left leg.

The Veteran was diagnosed with bilateral shin splints in an October 2012 VA examination.  Upon examination, the VA examiner opined that the Veteran's right and left shin splints were less likely than not related to active service as the current diagnoses were caused by activities of daily living.

In an October 2016 Travel Board hearing, the Veteran testified that he did a lot of running and road marches in boots when he was stationed in Korea and Fort Hood, as well as in Montana when running up hills.  He indicated that he sought medical treatment for his shins in 1998 and was advised to put sleeves on his shins, ice them and take pain medication.  The Veteran testified that he experienced shin splints through the years, especially when he was in Korea.

Upon review of the above lay and medical evidence, the Board finds that the weight of the evidence is against the finding of service connection for right and left shin splints.  The Board finds probative the October 2012 VA medical opinion, in which the VA examiner determined that the Veteran's right and left shin splints were less likely than not caused by service, and were instead caused by activity of daily living.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Service treatment records did not show treatment, complaints or a diagnosis of right or left shin splints.  And while the Veteran is competent to report on experiencing symptoms of left and right shin splints, insomuch as the Veteran has contended that his bilateral shin splints are related to his active duty service, the Board finds that the Veteran is not competent to opine on the etiology of his disability, as he lacks the medical training and expertise necessary to make such a complex medical determination.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The record does not contain any other competent medical evidence that contradicts the October 2012 VA medical examination conclusions.  Therefore, the Board finds that entitlement to service connection for right and left shin splints is not warranted in this case.  Because the preponderance of the evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Entitlement to Service Connection for a Left Knee Injury

The Veteran contends that currently diagnosed left knee strain is etiologically related to service.

Service treatment records dated March 1993 show the Veteran sought treatment for bumps on knees after injuring them in a softball game, and complained of minor pain when walking.  The physician noted no deformity or redness, without crepitation, and observed that the Veteran had a normal gait when walking, with normal range of motion, slight edema and tenderness.  The physician diagnosed the Veteran with bilateral knee contusions.

In an October 2012 VA examination, the Veteran was diagnosed with a left knee strain.  Upon examination, the VA examiner opined that diagnosed left knee strain was less likely than not incurred in or caused by the in-service knee contusion, as the current diagnosis was caused by activities of daily living.

During an October 2016 Travel Board hearing, the Veteran testified that while in service, upon injuring his knee, he was already prescribed 800 mg of Motrin for his back pain by the medic, so he would take his Motrin instead of going to sick-call for his knee injury.

Given the above, the Board finds that the weight of the evidence shows that the Veteran's left knee strain is not related to active service.  Substantial probative weight is given to the opinion of the October 2012 VA examiner, who, upon examination of the Veteran and review of the Veteran's claims file, opined that the Veteran's left knee strain was not related to his in-service knee contusion as shown within the Veteran's service treatment records.  See Colvin, 1 Vet. App. at 175.  There is no other medical evidence of record showing that the Veteran's current left knee strain was caused by his military service.  And, while the Veteran has contended generally that his left knee strain is related to service, the Board finds that the Veteran is not competent to opine as to the etiology of his left knee strain as such an opinion requires medical expertise and training.  Kahana, 24 Vet. App. at 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  Accordingly, service connection for a left knee injury is not warranted.  Because the preponderance of the evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Disability Rating Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted; however, the Board finds that a service-connected left fourth digit scar has not increased in severity over the course of the appeal to warrant different ratings.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's left fourth finger scar is evaluated under the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-7804, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-7804, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-7804.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118 (2016).

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, affecting an area or areas of at least 6 square inches (39 square centimeters) warrants a 10 percent rating.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016).

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 square centimeters) warrant a maximum 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016). 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Note 1, 2 (2016).

After a review of all the evidence, lay and medical, the Board finds that an initial compensable evaluation, in excess of 0 percent, is not warranted for a left fourth finger scar, status post laceration.

During an October 2012 VA examination, the Veteran reported that the scar on his left ring finger was lacerated by a can top, which was not painful and not unstable.  Upon examination, the VA examiner noted that the scar on the left distal fourth digit was within the palmar pad and was U-shaped.  The scar was linear and 3.5 centimeters in length, and did not show signs of muscle or nerve damage.  The examiner opined that the left finger scar did not result in limitation of function and did not impact the Veteran's ability to work.

In a November 2012 notice of disagreement, the Veteran contended that his scar resulted in a loss of feeling and nerve damage, and contended that he should be given a compensable rating.

During an October 2016 Travel Board hearing, the Veteran indicated that he was not seeking treatment for his left finger scar, through the VA or privately, as he was more focused on his back disability.

Upon review of the evidence, the Board finds that the Veteran's left fourth finger scar is shown by an October 2012 VA examination to be linear, measuring 3.5 centimeters in length, which was not painful or unstable.  Accordingly, the Board finds that the left fourth digit scar is not deep, affecting an area of 6 square inches (39 square centimeters) to warrant a compensable rating under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2016).  The scar did not cover an area of at least 144 square inches and was not unstable or painful to warrant a compensable evaluation under Diagnostic Codes 7802 or 7804.  Id.  While the Veteran is competent to report symptoms such as loss of feeling, the Board finds that the Veteran is not competent to opine that he has nerve damage, which requires medical training and expertise.  Further, the Board finds that objective findings within the October 2012 VA examination of record, which did not show nerve damage caused by the scar, outweighs the Veteran's own lay assertions made for compensation purposes.  Based on findings within the October 2012 VA examination, the Board finds that the Veteran's scar did not result in limitation of function or motion to warrant a compensable rating under Diagnostic Code 7805.  Id.  

For these reasons, the weight of the evidence is against the appeal for an initial compensable evaluation for a left fourth finger scar, status post laceration.  As a preponderance of the evidence is against the appeal for higher initial rating for the scar, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The application to reopen service connection for a low back disability is granted.

Service connection for tinnitus is granted.

Service connection for right shin splints is denied.

Service connection for left shin splints is denied.

Service connection for a left knee strain is denied.

An initial compensable evaluation for a left fourth finger scar is denied.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

During an October 2016 Travel Board hearing, the Veteran testified that he had undergone an audiology examination at the Harlingen VA Medical Center in the past year, however, the Board notes that the Veteran's claims file does not contain this record.  Therefore, on remand, the AOJ should take appropriate action.  Additionally, if the AOJ determines the Veteran has current hearing loss documented within the aforementioned evidence associated with the record, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all hearing loss disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran also testified within the October 2016 Travel Board hearing that he was exposed to smoke and other fumes during service as a cannon crewman and while he was fighting a wildfire in Montana during service.  The Veteran's DD Form 214 verifies the Veteran's MOS as a cannon crewmember for a majority of his four years of service and also indicates the Veteran completed one year of Foreign Service, but does not indicate a location.  The AOJ must attempt to obtain the Veteran's personnel records in an attempt to verify the Veteran's claimed duty stations prior to adjudication of his claim for service connection for a throat disability.

Also pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon, 20 Vet App. at 83.

Within an October 2016 Travel Board hearing, the Veteran testified that he has experienced throat dryness and soreness with constant coughing since service and attributes the cause of his symptoms generally to his work as a cannon crewman and more specifically to when he fought a wildfire in Montana while on active duty.  The Veteran further testified that his throat symptoms have not improved with prescribed heartburn medication and treatment, and indicated that he experienced the aforementioned throat symptoms prior to experiencing acid reflux symptoms.   
Service treatment records show the Veteran sought treatment for a sore throat and coughing in December 1992, and in June 1993, the Veteran complained of a dry cough when seeking treatment for right shoulder pain.  Service treatment records also show the Veteran sought treatment on "August 17" for a sore throat and the treating physician suspected the Veteran's throat redness was due to second degree smoke irritation.  

In March 2017, the Veteran submitted private medical records which show a November 2016 appointment with complaints of persistent throat hoarseness with a need to constantly clear his throat by coughing.  The private physician diagnosed the Veteran with unspecified voice and resonance disorder, acute recurrent maxillary sinusitis, deviated nasal septum and hypertrophy of nasal turbinates.  In light of the "low threshold" as announced in McLendon, the Board finds that remand for a VA examination is necessary to determine if the Veteran's current throat disabilities are related to his active service.  

Additionally, and as discussed above, the Board notes that the Veteran has submitted new and material medical evidence of current thoracolumbar spine disabilities. See January 2015 private treatment records; March 2017 private treatment records; March 2017 VA treatment records.  Within this newly submitted evidence, the Board notes that the Veteran complained of low back pain after falling on his back in July 2013 and after a motor vehicle accident in September 2015.  While the RO ordered a VA examination in October 2012 to assess the Veteran's claimed low back disability, the Board finds that an additional examination is necessary to determine the nature of all of the Veteran's current thoracolumbar spine disabilities and whether such diagnoses are related to his active service or to events which occurred thereafter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete military personnel records to include any documents which establish his duty locations.  All efforts to obtain records should be associated with the claims file.  If any military personnel records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

2.  Obtain any and all outstanding VA and private medical records, from 2016 onward, to include from Harlingen Medical Center.  In particular, special efforts should be made to obtain any outstanding audiological reports.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be included in the claims file.

3.  If the above development indicates the Veteran has a current hearing loss disability, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss disability.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.

The VA examiner should provide all currently diagnosed hearing loss disabilities and, as to each, provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed hearing loss disability is etiologically related to service.  The VA examiner is also asked to comment on whether the Veteran has chronic symptoms of hearing loss in service, with continuous symptoms since service separation.  Additionally, the VA examiner should discuss whether the Veteran's hearing loss manifested within a year of service separation.

In providing the above opinions, the VA examiner is asked to consider the Veteran's lay statements regarding his in-service exposure to acoustic trauma and as to the onset of hearing loss symptoms.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of all diagnosed throat disabilities, to include unspecified voice and resonance disorder, sinusitis etc.  See March 2017 private treatment records.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.

The examiner is requested to provide all currently diagnosed throat disabilities (i.e., disabilities that manifest in throat irritation and coughing) and, as to each, provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed throat disability is etiologically related to service.
	
In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, private treatment records received March 2017 showing various current diagnoses to include unspecified voice and resonance disorder, as well as service treatment records showing complaints of throat soreness and coughing December 1992, June 1993, and on "August 17," showing throat redness due to second degree smoke inhalation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the nature and etiology of all diagnosed thoracolumbar spine disabilities.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  

The examiner is requested to provide all current diagnoses of the thoracolumbar spine, and for each identified thoracolumbar spine disability, the VA examiner should state and provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed thoracolumbar spine disability is etiologically related to service.

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to:

(a) January 2015 private treatment records showing a June 2014 notation diagnosing the Veteran with displacement of lumbar intervertebral disc without myelopathy, sciatica, and subluxation/nonallopathic lesion of the thoracic region.

(b) March 2017 VA treatment records showing a December 2016 notation diagnosing the Veteran with chronic low back pain, lumbar radiculopathy, lumbar foraminal stenosis, lumbar disc bulging, and SI joint pain.

(c) March 2017 private treatment records showing a July 2013 notation diagnosing the Veteran with thoracic spinal stenosis, lumbar spinal stenosis, and lumbar radiculitis.

(d) March 2017 private treatment records showing complaints of low back pain after a motor vehicle accident in September 2015.

(e) March 2017 private treatment records showing complaints of sharp, stabbing pain and numbness to the lumbar spine area after the Veteran fell on his back in July 2013.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, established medical principles and on history provided by the Veteran.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

7.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


